DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive.
Applicant has amended the claims to include “as a result of the job being created, executing a step functions workflow that specifies a set of dependencies among a plurality of steps, the set of dependencies causing two or more of the plurality of steps to be executed sequentially”. According to the applicant’s specification “Step functions workflow 114 may refer to a series of operations that are specified to run a job. The workflow may be specified in the job, either directly or indirectly. For example, the30 job may specify a set of capabilities of comprehend service 132 to utilize as part of the workflow. A step function workflow may include a series of steps, some of which may be executed in parallel and others which are to be executed sequentially.” The Zimmerman invention teaches a sequential flow of steps for processing speech. Particularly figure 6 illustrates a flowchart where a sequence of steps is described. With steps 601-602 being performed by the voice-to-text generator 404, steps 603-604 being performed by the emotional state estimator 408, steps 605-606 being performed by the call quality predictor model 406, and step 607 being performed by the visualization analytics tool 412, see par. [0041].The operation starts with call voice input (step 601) from a detected conversation or dialog between a customer and call center agent which may be a human or bot agent, the call voice input is converted to text with a speech-to-text converter (step 602) for additional processing to determine the emotional content of the resulting text. The extracted dialog text is then processed to detect emotional words in the text that have associated emotion indicating metrics (step 603), such as by using a semantic model, including an integration of numeric emotion measurements and semantic categories. For example, the semantic model employed at step 603 can include a combined valence, arousal, dominance (VAD) emotion model which is used to identify valence and arousal values for each word or text (step 604).At step 605, the emotional indicating metrics are combined to produce an emotional state value, such as by calculating an emotional state for an individual (e.g., the customer or agent) or for the dialog from spoken words that have significant valence V and arousal A scores. To present a more acceptable visualization, the computed emotional state values may be processed to generate filtered emotional state (FES) values (at step 606). At step 607, a call state indicator is displayed which includes a graphical representation of the filtered emotional state, see par. [0042-0046]. It can be seen that there is a sequential workflow for the input audio as described in the amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 13 of U.S. Patent Application 16/698,478. Although the claims at issue are not identical, they are not patentably distinct from each other because In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”.


16/698,478
16/698,449
1. A computer-implemented method, comprising: obtaining, 
at a first service of a computing resource service provider, audio source data from a client of the computing resource service provider;
generating an output from the audio data, wherein the output encodes: 


a transcript of the audio data generated by a second service, wherein the transcript is partitioned by speaker;
 metadata encoding one or more audio characteristics of the transcripts generated by a third service based at least in part on the transcript; 
and one or more categories that apply to the audio data, wherein the one or more categories are defined based at least in part on rules that evaluate content and audio characteristics; 


and providing the output to the client. 
2. The computer-implemented method of claim 1, wherein the metadata is generated by the third service using one or more natural language processing techniques. 

A system, comprising: one or more processors; and memory that stores computer-executable instructions that, if executed, cause the system to: 










generate an output from audio data, wherein the output encodes: 

a transcript of the audio data generated by a first service that translating speech to text, wherein the transcript is partitioned by speaker; 

metadata that is generated by a second service that applies one or more natural language processing (NLP) techniques to the transcript; 

and one or more categories that apply to the audio data, wherein the one or more categories are defined by a third service based at least in part on rules that evaluate content and audio characteristics;






and provide the output to the client.





13. A non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to: 

generate an output from contacts data, wherein the output encodes: 

a text-based transcript of the contacts data; 


metadata encoding one or more conversation characteristics of the text-based transcript, the metadata being generated by a service applying one or more natural language processing (NLP) techniques to the transcript; 

and one or more categories that apply to the audio data, wherein the one or more categories are defined based at least in part on rules that evaluate content and conversation characteristics; 




and provide the output to the client.

1. A computer-implemented method, comprising: 

receiving, at a frontend service, a request to process a set of data for a client; creating a job based at least in part on the request; and as a result of the job being created, executing a step functions workflow comprising a plurality of steps to collectively: 

obtain a copy of the set of data, the copy including a subset of audio data; 


use a speech-to-text service to generate transcripts for the subset of audio data; 


use a natural language processing (NLP)service to perform a set of NLP techniques on the transcripts to generate metadata encoding one or more characteristics of the transcripts; 

use a categorization service to identify one or more categories that match the subset of audio data, wherein the one or more categories are defined based at least in part on rules that evaluate content and audio characteristics of audio data; 

and generate an output that encodes at least the transcripts, the metadata, and the one or more categories; 
and provide the output to the client.








A system, comprising: one or more processors; and memory that stores computer-executable instructions that, if executed, cause the system to: receive, from a client of a computing resource service provider, a request to process a set of data, the set of data comprising audio data; and as a result of receiving the request, execute a workflow to: 




obtain the audio data; 



use a first service to transcribe the audio data, thereby generating a text-based transcript;


use a second service to execute one or more natural language processing techniques, thereby generating metadata output associated with the text-based transcript; 

process at least the metadata output to generate a human-readable output; 

use a third service to determine whether the human-readable output matches one or more categories, wherein the one or more categories are defined based at least in part on rules that evaluate content and audio characteristics; 


and make the human-readable output available to the client.




13. A non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to: 

copy source data from a customer data store;


 obtain a text-based transcript from the source data; 

execute one or more natural language processing techniques, to determine metadata encoding conversation characteristics associated with the transcript;


determine that one or more categories apply to the source data, wherein the one or more categories are defined based at least in part on rules that evaluate based on at least content and conversation characteristics;

 generate an output based at least in part on the transcript, the metadata encoding conversation characteristics associated with the transcript, and the one or more categories; and make the output available to the customer data store.



Claims 1, 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 of U.S. Patent Application 16/698,470. Although the claims at issue are not identical, they are not patentably distinct from each other because In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”.


16/698,470
16/698,449
1. A computer-implemented method, comprising: 
connecting a first service to a plurality of audio streams of calls between agents and customers; 



obtaining a plurality of audio data for the calls at the first service; 
using a second service to generate transcripts for the plurality of audio data; 
analyzing the transcripts with a third service to generate a set of natural language processing (NLP) outputs encoding audio characteristics associated with the transcripts; 
tagging the transcripts with categories based at least in part on the set of NLP outputs, wherein the categories are defined based at least in part on rules that evaluate content and audio characteristics; 

generating a notification for at least a portion of the plurality of audio streams based on the categories; 
and providing the notification to a supervisor of the agents. 
A system, comprising: one or more processors; and memory that stores computer-executable instructions that, if executed, cause the system to: establish a first communications channel between a service of a computing resource service provider and a first client of the computing resource service provider, wherein the first client is connected to an entity via a second communications channel; obtain, at the service and over the first communications channel, audio data of the second communications channel; generate a transcript based at least in part on the audio data; 

generate, using a set of natural language processing (NLP) techniques, metadata encoding audio characteristics associated with the transcript; 




tag the transcript with one or more categories based at least in part on the set of NLP outputs, wherein the one or more categories are defined based at least in part on rules that evaluate content and audio characteristics; 

and notify a second client of the computing resource service provider that the second communications channel was tagged with the one or more categories.


1. A computer-implemented method, comprising: 

receiving, at a frontend service, a request to process a set of data for a client; creating a job based at least in part on the request; and as a result of the job being created, executing a step functions workflow comprising a plurality of steps to collectively: 

obtain a copy of the set of data, the copy including a subset of audio data; 


use a speech-to-text service to generate transcripts for the subset of audio data; 

use a natural language processing (NLP)service to perform a set of NLP techniques on the transcripts to generate metadata encoding one or more characteristics of the transcripts; 

use a categorization service to identify one or more categories that match the subset of audio data, wherein the one or more categories are defined based at least in part on rules that evaluate content and audio characteristics of audio data; 

and generate an output that encodes at least the transcripts, the metadata, and the one or more categories; 



and provide the output to the client.


A system, comprising: one or more processors; and memory that stores computer-executable instructions that, if executed, cause the system to: receive, from a client of a computing resource service provider, a request to process a set of data, the set of data comprising audio data; and as a result of receiving the request, execute a workflow to: 

obtain the audio data; use a first service to transcribe the audio data, thereby generating a text-based transcript;


use a second service to execute one or more natural language processing techniques, thereby generating metadata output associated with the text-based transcript; 

process at least the metadata output to generate a human-readable output; 

use a third service to determine whether the human-readable output matches one or more categories, wherein the one or more categories are defined based at least in part on rules that evaluate content and audio characteristics; 


and make the human-readable output available to the client.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zimmerman U.S. PAP 2018/0124243 A1.

Regarding claim 1 Zimmerman teaches a computer-implemented method, comprising: 
	receiving, at a frontend service, a request to process a set of data for a client (request to perform a service, see par. [0024]); 
creating a job based at least in part on the request (the case of a request for product information, the data input screen can elicit from the caller the type of product for which the caller needs information, see par. [0024]); 
and as a result of the job being created, executing a step functions workflow that specifies a set of dependencies among a plurality of steps, the set of dependencies causing two or more of the plurality of steps to be executed sequentially (figure 6 illustrates a flowchart where a sequence of steps is described. With steps 601-602 being performed by the voice-to-text generator 404, steps 603-604 being performed by the emotional state estimator 408, steps 605-606 being performed by the call quality predictor model 406, and step 607 being performed by the visualization analytics tool 412, see par. [0041]), wherein the plurality of steps collectively: 
utilize an artificial intelligence  speech-to-text service to generate transcripts for the subset of audio data (“Speech to Text” service can accurately transcribe the human voice by leveraging machine intelligence to combine information about grammar and language structure with knowledge of the composition of the audio signal, see par. [0034]); 
use a natural language processing (NLP) service to perform a set of NLP techniques on the transcripts to generate metadata encoding one or more characteristics of the transcripts (The system architecture shown in FIG. 3 may be implemented in whole or in part with a cognitive system, such as the supervisor computing system 10, call center agent workstation 60a, or other natural language processing system, see par. [0034]); 
use a categorization service to identify one or more categories that match the subset of audio data, wherein the one or more categories are defined based at least in part on rules that evaluate content and audio characteristics of audio data (the received input text can be processed with lexicon-based techniques and emotion modeling techniques to extract personal emotion states relating to the call center, see par. [0035]); 
and generate an output that encodes at least the transcripts, the metadata, and the one or more categories (Using the one-dimensional vector angle a representation of the emotional state of the input text, the visualization analytics tool 412 generates a call state indicator, see par. [0037]); 
and provide the output to the client (the visualization analytics tool 412 generates a call state indicator for the agent 414 and/or for the supervisor 416, see par. [0037]).  
Regarding claim 2 Zimmerman teaches the computer-implemented method of claim 1, wherein creating the job comprises creating an entry in a database indicating the job is not yet (a queue of waiting calls, see par. [0024]) started and the method further comprises: 
detecting, from the database, that the job is not yet started (waiting call, see par. [0024]); 
determining a manner in which to execute the step functions workflow based at least in part on the job (determine the type of skill required to handle the call based on telephone prompts, see par. [0024]);
 and updating status information of the job as part of executing the step functions workflow (routes the call to a qualified call center personnel who is available based on a known call routing algorithm, see par. [0024]).  
Regarding claim 3 Zimmerman teaches the computer-implemented method of claim 1, wherein the set of NLP techniques includes sentiment analysis, entity detection, or key phrase detection (estimate the emotional state of one or more persons engaged in a conversation, see par. [0003]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman U.S. PAP 2018/0124243 A1, in view of Dwyer U.S. PAP 2015/0195406.

Regarding claim 4 Dwyer teaches the computer-implemented method of claim 1, wherein at least a portion of the plurality of steps are executed asynchronously as event-driven functions (and audio slices (e.g., for analysis for acoustic triggers and trigger rules and events facility) are then input to a real-time mining and rules engine, which feeds the analytics portion of the system and feeds back events to end users through a web server providing an event feed, see par. [0159]).  
Regarding claim 5 Zimmerman teaches a system, comprising: 
one or more processors (Information handling system 200 includes one or more processors 210 coupled to processor interface bus 212, see par. [0028]);
and memory that stores computer-executable instructions that, if executed (executed (system memory 220, a variety of programs may be stored in one or more memory devices, see par. [0028]), cause the system to: 
and as a result of receiving the request, execute a workflow comprising a set of dependencies that causes two or more steps in the workflow to be executed sequentially (figure 6 illustrates a flowchart where a sequence of steps is described. With steps 601-602 being performed by the voice-to-text generator 404, steps 603-604 being performed by the emotional state estimator 408, steps 605-606 being performed by the call quality predictor model 406, and step 607 being performed by the visualization analytics tool 412, see par. [0041]), wherein the workflow is executed to: 

obtain the audio data (live call 402, see par. [0034]);
use a first service to transcribe the audio data by utilizing artificial intelligence techniques, thereby generating a text-based transcript (utilize an artificial intelligence  speech-to-text service to generate transcripts for the subset of audio data (“Speech to Text” service can accurately transcribe the human voice by leveraging machine intelligence to combine information about grammar and language structure with knowledge of the composition of the audio signal, see par. [0034]); 
use a second service to execute one or more natural language processing techniques, thereby generating metadata output associated with the text-based transcript (The system architecture shown in FIG. 3 may be implemented in whole or in part with a cognitive system, such as the supervisor computing system 10, call center agent workstation 60a, or other natural language processing system, see par. [0034); 
process at least the metadata output to generate a human-readable output format (the agent may be provided with visual feedback reflecting their emotional state and/or that of the customer they are in conversation with, see par. [0037]);
use a third service to determine whether the human-readable output matches one or more categories, wherein the one or more categories are defined based at least in part on rules that evaluate content and audio characteristics (the received input text can be processed with lexicon-based techniques and emotion modeling techniques to extract personal emotion states relating to the call center, see par. [0035]); 
and make the human-readable output available to the client (the visualization analytics tool 412 generates a call state indicator for the agent 414 and/or for the supervisor 416, see par. [0037]).  
However Zimmerman does not teach receive, from a client of a computing resource service provider, a request to process a set of data, the set of data comprising audio data. 
In the same field of endeavor Dwyer teaches automated systems for monitoring communications, and more specifically to real-time automated monitoring systems for monitoring and improving live communications, including by providing feedback on communications performance, see par. [0003]. The supervisor may be able to view each of the events on the call, the time they occurred, the text of what was said at the time, and the like. Other actions the supervisor may be able to perform from this interface is to play back each of the call snippets, play back the full call anywhere from the beginning to the current time in the call (the call is still live), such as in a similar manner as in a `digital video recorder (DVR) for the call, see par. [0152].
It would have been obvious to one of ordinary skill in the art to combine the Zimmerman invention with the teachings of Dwyer for the benefit of monitoring and improving live communications, including by providing feedback on communications performance, see par. [0003].
Regarding claim 6 Dwyer teaches the system of claim 5, wherein the instructions to obtain the audio data include instructions that, if executed, cause the system to: assume a role associated with a client, wherein the audio data is accessible by the client via a data storage service (the RT conversational analytics facility may need access to at least two items: the calls/recordings and the metadata., see par. [0138]); and submit, under the assumed role, a second request to the data storage service for the audio data (Recordings may be pulled from the file store of the recording system while ongoing calls may be analyzed in the cloud or as they are being recorded, see par. [0138]).  
Regarding claim 7 Zimmerman teaches the system of claim 5, wherein the transcript is partitioned into a plurality of turns based on who is speaking (capture text from a live call 402, a voice-to-text converter 404 may be connected as an Application Programming Interface (API) to provide speech transcription input, see par. [0034]; separately converting the verbal conversation of the agent and customer to text, maintaining the separation of the two speakers, see par. [0047]).  
Regarding claim 8 Zimmerman teaches the system of claim 7, wherein the one or more natural language processing techniques includes sentiment analysis which assigns sentiments to the plurality of turns (estimate the emotional state of one or more persons engaged in a conversation, see par. [0003]).  
Regarding claim 9 Zimmerman teaches the system of claim 5, wherein the output is encoded in a human-readable format (the agent may be provided with visual feedback reflecting their emotional state and/or that of the customer they are in conversation with, see par. [0037]).  
Regarding claim 10 Dwyer teaches the system of claim 5, wherein the audio data is recorded by a customer contact service (With respect to data sources, the conversational analytics system may work with many data sources, regardless of the specific call recording system or combination of call recording systems, or sources of text contacts e.g., voice, text, email, SMS, chat, blog, social network posts, and the like, see par. [0094]).  
Regarding claim 11 Zimmerman teaches the system of claim 5, wherein the instructions include further instruction that, if executed, cause the system to determine a sentiment score for the transcript (the emotion information can be represented by two emotion score vectors, see par. [0035]).  
Regarding claim 12 Dwyer teaches the system of claim 5, wherein the instructions include further instruction that, if executed, cause the system to redact, from the transcript, sensitive data (removing sensitive information from a vocal stream, see par. [0032]).  

Regarding claim 13 Zimmerman teaches a non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system (A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, see par. [0015]), cause the computer system,
Following a sequence of execution based on a set of dependencies specified by a step functions workflow (figure 6 illustrates a flowchart where a sequence of steps is described. With steps 601-602 being performed by the voice-to-text generator 404, steps 603-604 being performed by the emotional state estimator 408, steps 605-606 being performed by the call quality predictor model 406, and step 607 being performed by the visualization analytics tool 412, see par. [0041]),  cause the computer system to: 
obtain a text-based transcript from the source data , wherein the text-based transcript is generated by utilizing artificial intelligence techniques (“Speech to Text” service can accurately transcribe the human voice by leveraging machine intelligence to combine information about grammar and language structure with knowledge of the composition of the audio signal, see par. [0034]); 

execute one or more natural language processing techniques, to determine metadata encoding conversation characteristics associated with the transcript (the received input text can be processed with lexicon-based techniques and emotion modeling techniques to extract personal emotion states relating to the call center, see par. [0035]); 
determine that one or more categories apply to the source data, wherein the one or more categories are defined based at least in part on rules that evaluate based on at least content and conversation characteristics (extract personal emotion states relating to the call center, see par. [0035]); 
generate an output based at least in part on the transcript, the metadata encoding conversation characteristics associated with the transcript, and the one or more categories (the visualization analytics tool 412 generates a call state indicator for the agent 414 and/or for the supervisor 416, see par. [0037]); 
However Zimmerman does not teach copy source data from a customer data store; and make the output available to the customer data store.  
In the same field of endeavor Dwyer teaches automated systems for monitoring communications, and more specifically to real-time automated monitoring systems for monitoring and improving live communications, including by providing feedback on communications performance, see par. [0003]. In an aspect, automatically generating new categories for a customer communications analysis system may include analyzing sets of archived call recordings, see par. [0029]. A user may be able to save the reports in a shared folder on the network, see par. [0142].

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the Zimmerman reference with the teachings of Dwyer to get a better measurement of a customer’s agitation in a vocal communication, see par. [0015].


Regarding claim 14 Dwyer teaches the non-transitory computer-readable storage medium of claim 13, wherein the source data comprises chat logs and audio recordings, further wherein the text-based transcript is either a chat log or a transcript of an audio recording (The communication may be at least one of a voice communication, a voice mail, a chat, an email, a blog post, a survey, a social media post, an IVR session, and an SMS, see par. [0007]).  
Regarding claim 15 Dwyer teaches the non-transitory computer-readable storage medium of claim 13, wherein the metadata encodes one or more detected entities, keywords, or phrases (Categorization is the automatic tagging of contacts that contain certain language patterns, keywords, phrases, or other characteristics, see par. [0099]).  
Regarding claim 16 Zimmerman teaches the non-transitory computer-readable storage medium of claim 13, wherein the metadata encodes sentiments of speakers for one or more portions of the source data (estimate the emotional state of one or more persons engaged in a conversation, see par. [0003]).  
Regarding claim 17 Dwyer teaches the non-transitory computer-readable storage medium of claim 16, wherein sentiments are one of: positive, negative, neutral, or mixed (The language patterning is capable of measuring language in specific locations of conversation, order of occurrence of language, positive or negative rules, see par. [0101]).  
Regarding claim 19 Zimmerman teaches the non-transitory computer-readable storage medium of claim 13, wherein the output includes timestamps of where the one or more categories were applicable to the source data (the emotional state E.sub.t for a given time t is computed, see par. [0044]).  
Regarding claim 20 Dwyer teaches the non-transitory computer-readable storage medium of claim 13, wherein the instructions include further instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to emit event and metering information (the categories and events are incorporated into scores for each call, which can be used for automatically monitoring customer satisfaction, compliance, agent performance, and any number of customizable performance indicators, see par. [0082]).

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman U.S. PAP 2018/0124243 A1, in view of Dwyer U.S. PAP 2015/0195406, further in view of Adibi U.S. PAP 2021/0136206 A1.

Regarding claim 18 Zimmerman in view of Dwyer does not teach the non-transitory computer-readable storage medium of claim 13, wherein the output is a JavaScript Object Notation (JSON) file.  
In the same field of endeavor Adibi teaches an application programming interface (API) is used to interact with the provider directly. This API may be implemented over a variety of standard protocols such as Simple Object Access Protocol (SOAP) using Extensible Markup Language (XML), a Representational State Transfer (REST) API with messages formatted using XML or JavaScript Object Notation (JSON), and the like, see par. [0038].
It would have been obvious to one of ordinary skill in the art to combine the Zimmerman in view of Dwyer invention with the teachings of Adibi for the benefit of implementing an API using a standard protocol, see par. [0038].

Regarding claim 21 Zimmerman teaches the system of claim 5, wherein: the computer-executable instructions further cause the system to parse the audio data by speaker into audio waveforms (capture live call, a voice-to-text converter may provide speech transcription, see par. [0034]); and Page 5 of 14Application No. 16/698,449the artificial intelligence techniques are utilized to map the audio waveforms to text (Speech to Text” service can accurately transcribe the human voice by leveraging machine intelligence to combine information about grammar and language structure with knowledge of the composition of the audio signal, see par. [0034]).



Conclusion
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Gurbani ‘789 teaches a system and method for managing transcripts which includes steps and algorithms which are described as sequential or a parallel order, see par. [0193].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656